On the Merits.
Justices concurring: Ludeling, Taliaferro, Howell, Wyly, Morgan.
Howell, J.
The plaintiff, as commissioner of the Great Southern itnd Western Life, Accident, Marine and Fire Insurance Company, sues the defendant to make him contribute twenty per centum on his stock note, given to the Great Southern and Western Insurance Company.
The defendant excepts to the authority of Peychaud to represent the plaintiff company or sue on the note given to one company to pay *136the debts of another, denying that any proceedings have been had1 against the Great Southern and Western Life and Accident Company to forfeit its charter and appoint a liquidator. He also excepts to the jurisdiction of the court a qua over the proceedings for the forfeiture oi the charter and appointment of a commissioner, because the said proceedings showed the said company to be insolvent, and the United States District Court alone had jurisdiction thereof.
The answer to the first branch of the exceptions is that the record shows the Great Southern & Western Life, Accident, Marine and Eire Insurance Company and the Great Southern and Western Insurance Company are one and the same corporation, the names and kinds of business having been changed by notarial acts duly recorded; and that the appointment of Peychaud as commissioner embraces the affairs under each modification of the charter.
If there be any force in the second exception it comes too late. But the very object of this suit is to provide the means of paying the debts of the company, and it is unnecessary to decide whether the State-courts can settle the affairs of an insolvent corporation.
Upon the merits the case is made out against the defendant. He gave his stock note to the company at the time it bore the name mentioned in the note, and it rested with him to show that the contribution called for is not needed.
Judgment affirmed.